demonstrating that extraordinary relief is warranted.       Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                              Having considered the parties' arguments and the
                documentation before this court, we conclude that our intervention by
                extraordinary writ relief is not warranted.   See NRS 34.160; NRS 34.320;
                Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at
                851. Accordingly, we
                              ORDER the petition DENIED. 1




                                        Pickering



                Pairaguirre                               Saitta



                cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                     Roberts Stoffel Family Law Group
                     Pecos Law Group
                     Eighth District Court Clerk




                         light of this order, we deny petitioner's request for a stay that
                      1 In
                was included in her writ petition.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A